We take a fresh look at the affidavits, but, “in assessing whether a judge erred in granting or denying a request for preliminary injunctive relief, we must look to the same factors properly considered by the judge in the first instance.” Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 615-616 (1980). Where, as here, an “order was predicated solely on documentary evidence we may draw our own conclusions from the record.” Id. at 616. See also Edwin B. Sage Co. v. Foley, 12 Mass. App. Ct. 20, 26 (1981).
We are unable to conclude on this record that the judge abused his discretion or committed an error of law. The judge could infer reasonably and fairly from the affidavits and documentary materials before him that, in order to maintain the status quo and avoid irreparable harm to the plaintiff, injunctive relief was necessary and appropriate in the instant circumstances.

Order granting preliminary injunction affirmed.

Jeffrey Petrucelly (Marc Lauritsen with him) for the defendants.
Anne M. Thomas for the plaintiff.